Citation Nr: 1624489	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-19 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for headaches.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an effective date prior to March 16, 2012, for the award of service connection for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 

5.  Entitlement to an effective date prior to March 16, 2012, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946.  The Veteran's service personnel records verified his status as a combat veteran, to include his receipt of the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in December 2010, June 2011, April 2013, and October 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2015, the Board reopened and granted the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  It also remanded the matter of entitlement to an initial evaluation in excess of 10 percent for headaches for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable evaluation for bilateral hearing loss, entitlement to an effective date prior to March 16, 2012, for the award of service connection for bilateral hearing loss, entitlement to an initial evaluation in excess of 10 percent for tinnitus, and entitlement to an effective date prior to March 16, 2012, for the award of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Residuals of headaches are manifested by complaints of daily head pain of varying duration, nausea, and light sensitivity but are not productive of migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters dated in December 2005 and March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has been satisfied in this case.  VA has obtained service treatment records, service personnel records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  Moreover, the Veteran has been afforded VA examinations in September 2009, April 2013, and September 2015 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of Veteran's service-connected headaches during the appeal period.  Id

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran seeks an initial rating in excess of 10 percent for his service-connected headaches.  

The Veteran's headaches are currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Under Diagnostic Code 8100, a 10 percent disability rating is warranted for characteristic prostrating attacks, averaging one in two months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."

Service treatment records detailed that the Veteran was injured during heavy combat in November 1944 when he was knocked unconscious for an hour after a shell landed 10 feet away from him.  He suffered headaches, tinnitus, anxiety, chest pains, and confusion following his concussion.

In his October 2005 claim, the Veteran asserted that his headaches were related to wounds he received during active service.  

In a January 2006 VA psychiatric examination report, the Veteran complained of headaches.  In a November 2007 VA audio examination report, the Veteran reported frequent dizzy spells and headaches resulting from injuries after an in-service explosion.

In a September 2009 VA neurological disorders examination report, the Veteran complained of headaches that occur on the left side of the top of his head.  He could not describe the quality of the headaches but stated that they were very bad, could last all day, and were increased by aggravation and exertion.  He reported having photophobia and nausea with severe headaches but denied phonophobia or vomiting.  It was noted that he took Tylenol to treat his headaches and that relieving factors included sleep.  He complained of dizziness, shoulder pain, neck pressure, and hearing loss.  Sensory examination was intact for epicritic and protopathic sensations and Romberg test was negative.  Cerebellar examination showed no apparent deficits on finger-to-nose fine finger movements and alternating motions.  His gait was noted to be narrow based but steady with and without his cane.  The Veteran was noted to complain of feeling dizzy when he stood up from his chair and while getting off the examination table.  There was no nystagmus noted but an age appropriate loss of sicca.  Hearing and facial sensation were intact.  The examiner diagnosed of headaches, noting that the later onset of those headaches made it less likely that they can be attributed to his mild concussion that occurred in 1944.  The examiner further noted that dizziness was orthostatic in nature and was unrelated to the Veteran's concussion.

In a September 2009 statement, a private physician, A. F., M. D., indicated that the Veteran suffered a concussion during service and has continued to have headaches secondary to that injury.

In an April 2013 VA headaches examination report, the Veteran complained of prostrating attacks almost daily.  The examiner noted that the Veteran was unsure who told him the word "prostrating" but he came to the examination with it written down in his own handwriting and presented it as the reason for his request.  The Veteran described his headaches as dizziness or spinning with nausea associated with inability to walk and weakness in the legs that lasted about 20 minutes.  He reported that he fell occasionally with his last fall being last week.  After the dizziness starts, he reported that he gets a pain in the right side of his head that involved the frontal and occipital regions as well as occasional bilateral cheek and nasal bridge pain.  It was noted that he had no aura or warning with throbbing and sharp pain lasting 20 minutes.  He indicated that he would lie down in a dark area due difficulty functioning from dizziness specifically.  He further reported that these episodes occur almost every day.  He indicated that he was dizzy on awakening and stated the dizziness worsened about 10 years ago.  He further commented that dizziness occurred when he bends over too fast, stands too fast, or looks up or down.  He detailed that he always has headaches after the dizziness occurs and denied headaches without dizziness as well as dizziness without head pain.  It was noted that he had to sit when the episodes occur due to the dizziness, as it prevents his from standing sometimes.  He reported these events can be precipitated by stressful events, arguments, anger, excitement, or war stress and thoughts about specific battles.  He further reported having dizziness and a headache that morning, which was very bad and lasted longer than an hour.  It was noted that being calm and getting his memories about the war out of his mind helped the headache improve.  The Veteran commented that he was given Meclizine in the past six months for the headache but nothing for the head pain.

The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  Headache symptomatology was listed as headache pain as well as non-headache symptomatology described by the Veteran above.  Mental status examination was noted to be normal except one error with five letter word backwards.  There was no nystagmus, a subtle postural tremor of the right hand, right shoulder limitation of motion and strength related to shoulder pathology, and pretty steady ambulation without widened base of support.  The examiner determined that the Veteran's headache condition did not impact his ability to work.  The examiner noted that the Veteran's reports of current head pain, which seemed to occur after the precipitated onset of dizziness (precipitated by specific movements).  It was noted that that pattern of headache was atypical for classic migraine and that the Veteran's functional limitations were related to the dizziness by history.  The examiner highlighted that the head pain or headaches the Veteran reported currently were different than the headaches described during his September 2009 VA examination. 

In a May 2013 statement, a private physician, J. C., M. D., indicated that the Veteran suffered with occasional imbalance.  Review of systems was noted to reveal evidence of occasional dizziness.  The remainder of the review, including general, eyes, cardiovascular, respiratory, gastrointestinal, musculoskeletal; skin, neurologic, psychiatric, endocrine, hematologic, lymphatic, nasal, throat, ears and neck was otherwise unremarkable.

In a September 2015 VA headaches examination report, the examiner listed a diagnosis of headaches.  The Veteran's headaches were noted to in frontal temporal and occipital areas involving the right side.  He reported headaches of about 10/10 in severity at times that occur on a weekly basis from one time a week to about three times a week.  He stated that the headaches last about two minutes in duration and get better with lying down in a dark environment.  He indicated that he did not take any medications for headaches but that they have worsened over the last three years.  He also reported that he suffered from chronic dizziness especially with bending forward or from a sitting to a standing position.  He relies on a person at home to help him now that his symptoms gotten worse, avoids travel as much as he can, and uses a cane to ambulate.  It was noted that the Veteran had no nausea, no vomiting, and no recent falls.  Headache symptoms were noted to be head pain localized to the right side of the head with a duration of two to five minutes.  The Veteran was noted to experience non-headache symptoms associated with headaches, including sensitivity to light.  The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain and that the headache condition did not impact his ability to work.

Here, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent for the Veteran's headaches during the appeal period.  

The Board finds that the Veteran's headache symptomatology does not more nearly approximate the criteria for a higher rating of 30 percent for characteristic prostrating attacks occurring on an average of once a month over the last several months.  The Veteran described his headaches as severe with photophobia and nausea but no phonophobia or vomiting during the September 2009 VA examination.  The April 2013 and September 2015 VA examiners also each clearly noted that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain and that his headache condition did not impact his ability to work.

The Board has considered whether another rating code is "more appropriate" than the one used by the AOJ.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). However, as the Veteran's symptomatology encompasses the criteria under Diagnostic Code 8100, as discussed above, the Board concludes that Diagnostic Code 8100 is the appropriate code under which to rate the disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board is cognizant that the Veteran has repeatedly complained of dizziness before his headaches.  The Veteran has also complained of and observed to have dizziness with change of position, especially with bending forward or from a sitting to a standing position.  However, the September 2009 VA examiner specifically noted that dizziness was orthostatic in nature and unrelated to the Veteran's concussion.  

The Board recognizes the Veteran's competent lay statements describing his headache symptoms and their effects on his daily life and occupation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  While the Board is cognizant that the Veteran has asserted that he has almost daily prostrating headaches, there is no medical evidence to support this contention.  The Veteran described his headaches as severe in September 2009.  Furthermore, the Veteran specifically commented to the April 2013 VA examiner that he was unsure of who told him the word "prostrating" but he came to the examination with it written down in his own handwriting and presented it as the reason for his request.  The April 2013 VA examiner further noted that the Veteran's functional limitations were related to his dizziness by history.

In this case, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected headaches varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent for headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b) (2015); see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected headaches are evaluated as pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by those disability residuals.  During the appeal period, evidence of record shows that the Veteran's headache residuals have been manifested by complaints of head pain of varying frequency and duration, nausea, and light sensitivity.   

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned disability rating for headaches.  Increased ratings are provided for by the regulations for certain manifestations of headaches, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements from the Veteran concerning his complaints of head pain, functional limitation, dizziness, nausea, and light sensitivity.  However, the Board finds that the criteria for 10 percent evaluation assigned reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015); see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected headaches.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for headaches is denied.


REMAND

The Board's review of the electronic claims file reflects that additional development of the issues of entitlement to an initial compensable evaluation for bilateral hearing loss, entitlement to an effective date prior to March 16, 2012, for the award of service connection for bilateral hearing loss, entitlement to an initial evaluation in excess of 10 percent for tinnitus, and entitlement to an effective date prior to March 16, 2012, for the award of service connection for tinnitus is warranted.  

In December 2015, the Veteran filed a timely notice of disagreement (NOD) with the October 2015 rating decision that granted entitlement to service connection for bilateral hearing loss, assigning an initial noncompensable evaluation, effective March 16, 2012.  The RO also granted entitlement to service connection for tinnitus, assigning an initial 10 percent evaluation, effective March 16, 2012.  

The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015).  To date, the AOJ has not issued a SOC addressing the Veteran's claims of entitlement to an initial compensable evaluation for bilateral hearing loss, entitlement to an effective date prior to March 16, 2012, for the award of service connection for bilateral hearing loss, entitlement to an initial evaluation in excess of 10 percent for tinnitus, and entitlement to an effective date prior to March 16, 2012, for the award of service connection for tinnitus.  Under these circumstances, the Board must remand these claims to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that these claims will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a SOC addressing the pending appeals for entitlement to an initial compensable evaluation for bilateral hearing loss, entitlement to an effective date prior to March 16, 2012, for the award of service connection for bilateral hearing loss, entitlement to an initial evaluation in excess of 10 percent for tinnitus, and entitlement to an effective date prior to March 16, 2012, for the award of service connection for tinnitus. The Veteran and his representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2015). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


